Beasley, Judge,
dissenting.
I respectfully dissent.
While Burt agreed that CC & B was covered by the immunity provided by the “loaned servant/loaned employee” doctrine, see United States Fidelity &c. Co. v. Forrester, 230 Ga. 182 (196 SE2d 133) (1973), and Bosch v. Perry, 169 Ga. App. 28, 29 (1) (311 SE2d 481) (1983), this does not dispose of the issue before us.
The fact that Burt is considered a “loaned employee” to CC & B for purposes of determining CC & B’s immunity, does not mean that Underwood is thereby an “employee of the same employer” as provided in OCGA § 34-9-11, so as to preclude suit against him as a *383third-party tortfeasor.
The trial court’s reliance on Long v. Marvin M. Black Co., 250 Ga. 621 (300 SE2d 150) (1983), in holding that the two were not employees of the same employer was appropriate. While it is true that Long’s holding dealt with the statutory employer theory, the underpinnings of that theory and the loaned employee theory are very similar, if not identical. Both are intended to provide coverage for injured employees by providing more than one employer from which workers’ compensation benefits may be claimed. OCGA § 34-9-8 does this by statutorily providing that any principal, intermediate, or subcontractor may be looked to for coverage by an injured employee of any subcontractor, even though there is, in fact, no employer-employee relationship between the employee and the entity responsible, if the actual employer does not provide coverage. Wright Assoc. v. Rieder, 247 Ga. 496, 497 (1) (277 SE2d 41) (1981). Similarly, the “loaned servant/loaned employee” theory, based on the common law, also allows an injured employee to look for coverage to the employer to whom he is loaned by his actual employer, as well as to his actual employer, under certain specific circumstances. Six Flags Over Ga. v. Hill, 247 Ga. 375, 377 (1) (276 SE2d 572) (1981); United States Fidelity &c. Co. v. Forrester, supra; Scott v. Savannah Elec. &c. Co., 84 Ga. App. 553 (66 SE2d 179) (1951).
In Long, an employee of Westinghouse Electric Company, a subcontractor to Marvin M. Black Company, was injured when an employee of Black discharged a .22 caliber staple gun into his leg. The sucontractor’s employee collected workers’ compensation from it and then sued the general contractor and its employee. Black was held to be covered by the statutory employer’s immunity provided in Wright Assoc. v. Rieder, supra. The Supreme Court refused to extend the immunity to Black’s employee, holding that “the words ‘employee of the same employer’ do not apply when, as here, the injured employee is an employee of a subcontractor which paid compensation benefits and the alleged tortfeasor is an employee of the principal contractor. The General Assembly used the words ‘the same employer,’ not the words ‘the immediate, intermediate or principal employer.’ While this result follows from the words of the statute, it also follows from the rationale underlying our decision in Rieder. There we explained, that ‘The quid pro quo for the statutory employer’s potential liability is immunity from tort liability.’ [Cit.] An employee of a statutory employer does not have any potential liability for workers’ compensation payments. Thus, there is no quid pro quo, no reason to relieve him of liability for his negligence .... The General Assembly, however, chose to provide immunity to ‘an employee of the same employer.’ [Cits.] We decline to expand that amendment to encompass employees of a statutory employer which did not pay compensation bene*384fits.” Long v. Marvin M. Black Co., supra at 623.
Decided December 4, 1987
Rehearing denied December 17, 1987
T. Cullen Gillilaná, John B. Austin, for appellant.
Donalá D. Smith, for appellee.
Likewise, if the legislature had intended to disallow suits by a “borrowed employee” against an employee of his “special master,” it could have so indicated. In the present case, as in Long, the company whose employee seeks to be immunized is the company which did not pay compensation benefits.
Based on Long, I would disapprove Jarrard to the degree that it immunized the employee of the borrowing employer, as well as Bexley v. Southwire Co., 168 Ga. App. 431, 432 (1) (309 SE2d 379) (1983), insofar as it relies on Jarrard.
I am authorized to state that Judge Benham joins in this dissent.